Case 1-18-45693-cec Doc 8 Filed 10/11/18

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

Ent€red 10/11/18 12240:05

 

In Re:

CANG Q HUYNH

AKA DANIEL HUYNH
AKA CANG HUYNH
AKA CANG QUI HUYNH

I)EBToR(s).

CASE NO: 18-45693-cec

NOTICE OF
APPEARANCE
IN BANKRUPTCY
ACTION

 

PLEASE TAKE NOTICE, that Secured Creditor Carrington Mortgage Services, LLC as
servicing agent for Deutsche Bank National Tmst Company, as Indenture Trustee, for New Century
Home Equity Loan Trust 2005-3, hereby appears in the above entitled action with respect to the
property located at 12 Landview Drive, Dix Hills, NY 11746, identified by loan no. ending in 43 58,
and that the undersigned have been retained as attorneys for said Secured Creditor in the Within

proceeding

Please send copies of all Notices and of all papers in the case to the undersigned Further

please add our firm to the mailing matrix.

DATED: October ll, 2018 /s/Aleksandra K. Fugate
Aleksandra K. Fugate, Esq.
WOODS, OVIATT, GILMAN LLP
Attorneysfor Secured Credilor
700 Crossroads Building, Two State Street
Rochester, New York l46l4
Telephone: 855-227-5072

TO:
Brian McCaffrey
Brian McCaffrey, P.C.
88-18 Sutphin Blvd, lst Floor
Jamaica, NY 11435

Cang Q Huynh

89-16 Moline Street
Queens Village, NY 11427

{6653184: }20184270

Michael J. Macco

2950 Express Drive South
Suite 109

lslandia, NY 1 1749

Offlce of the United States Trustee
Eastern District of NY (Brooklyn
Oft`ice)

U.S. Federal Oft`lce Building

201 Varick Street, Suite 1006

NeW York, NY 10014

